IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 529 EAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
ERIC ARMS,                                  :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 17th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Justices Eakin and Donohue did not participate in the consideration or decision

of this matter.